Exhibit 10.2 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “ Agreement ”) is made and entered into as of [●], by and between Digital Power Corporation (the “Company”) , a California corporation, with offices at 49430 Lakeview Boulevard, Fremont, CA 94538 , and [●],with an address at [●] (the “ Purchaser ”). NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and the Purchaser agree as follows: 1. Definitions . As used in this Agreement, the following terms shall have the respective meanings set forth in this Section 1
